In the United States Court of Federal Claims
                                       No. 14-855C
                               (Filed: November 17, 2014)

                                          )
ADVANCED GOVERNMENT                       )
SOLUTIONS, INC.,                          )
                                          )
                     Plaintiff,           )
                                          )
v.                                        )
                                          )
THE UNITED STATES,                        )
                                          )
                     Defendant.           )
                                          )


                                        ORDER

        The court is in receipt of defendant’s notice of corrective action (ECF No. 28),
plaintiff’s opposition thereto (ECF No. 29), and defendant’s reply in support (ECF No.
30). This court now ORDERS that the relief defendant seeks shall be GRANTED.
Consequently, the briefing schedule shall be suspended and the hearing on the parties’
motion for judgment on the administrative record is cancelled. The parties shall file a
joint status report advising the court of the progress of the government’s corrective action
no later than January 12, 2015.

       IT IS SO ORDERED.



                                                         s/Nancy B. Firestone
                                                         NANCY B. FIRESTONE
                                                         Judge